Citation Nr: 0208079	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The Board remanded this 
case back to the RO for further development in March 2001, 
and the case has since been returned to the Board.

The Board again notes that the appellant submitted a claim 
for service connection for a back disorder in March 1999, and 
it does not appear that any action has yet been taken on that 
claim.  Accordingly, this issue is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record, on balance, does not demonstrate 
that the veteran currently has a diagnosis of PTSD based upon 
participation in combat with the enemy during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statement of the Case, Board remand, and 
development letter dated in April 2001 issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate his claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran and, in fact, it appears that all 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.  VA 
examinations were conducted in May 2001 and August 2001, and 
copies of these reports have been associated with the file.  
Under these circumstances, the veteran has been made aware of 
the information and evidence needed to substantiate the 
claim, and there is no reasonable possibility that further 
assistance to the veteran will aid in substantiating his 
claim.  For these reasons, a remand is not necessary for 
further development to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2000); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after- 
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the Board would point out that the record 
confirms that the veteran participated in combat with the 
enemy during service.  The veteran's military personnel 
records indicate that he participated in operations against 
the insurgent Viet Cong forces and received a Purple Heart, 
and the Board accepts his combat history and his receipt of 
this commendation as proof of participation in combat with 
the enemy during his tour of duty in Vietnam from February 
1968 to June 1968.  As such, the Board will accept the 
veteran's lay contentions with regard to stressful in-service 
experiences, in the absence of clear and convincing evidence 
to the contrary.

However, the question remains whether the veteran currently 
suffers from PTSD as a result of his in-service experiences.  
In this regard, the Board observes that his service medical 
records are negative for any complaints or findings referable 
to psychiatric symptoms, and his June 1970 military 
separation report described his psychiatric evaluation as 
normal.  

The first post-service evidence of record regarding a 
psychiatric disorder is June 1998 VA treatment entries which 
indicate that the veteran was seen by a therapist who 
assessed PTSD after the veteran reported "some PTSD 
symptomatology."  He received counseling regarding his claim 
for PTSD benefits until January 1999.  

The veteran was seen in November 1999 at the VA mental health 
clinic for an initial assessment, to be followed by a full 
report, at which time he showed no evidence of a thought 
disorder and denied suicidal or homicidal ideation.  The 
December 1999 full addendum report revealed that the veteran 
reported problems with stress, dreams about combat, avoidance 
of things that reminded him of combat experiences, feelings 
of detachment, irritability, and difficulty concentrating.  
He claimed that he drank a six-pack of beer and two shots of 
whiskey per day.  The diagnostic impressions on Axis I 
included anxiety, not otherwise specified; rule out post 
traumatic stress disorder; and alcohol abuse.  The report was 
signed by a psychology intern and a psychologist.  

A December 1999 VA psychology note indicated that the veteran 
was informed of the results of his testing, which revealed 
that he was experiencing emotional distress.  However, it was 
noted that, with the veteran's alcohol use, it was impossible 
to determine what was causing the distress, especially since 
alcohol can cause some of the symptoms he described.  The 
examiner recommended that he be evaluated in a Substance 
Abuse Treatment Program for his alcohol use, and, after an 
extended period of sobriety, he could return for treatment in 
the mental health clinic. 

In conjunction with this claim, the veteran underwent two VA 
PTSD examinations.  The first VA examination was conducted in 
May 2001.  The examiner's Axis I diagnostic impression was of 
alcohol abuse; anxiety disorder, not otherwise specified; and 
adult antisocial behavior.  The examiner concluded that the 
veteran did have some symptoms of PTSD, but that he could not 
make that diagnosis at the present time because of the 
presence of an alcohol problem.  He noted that symptoms of 
alcohol abuse resemble those of PTSD, including problems with 
irritability, interpersonal relationships, and dysphoric 
mood.  He further noted that while the veteran did describe 
nightmares, his nightmares did not involve combat or his 
military history.  Therefore, the examiner concluded that he 
could not attribute the veteran's anxiety disorder to his 
military service.

The second VA PTSD examination was conducted in August 2001.  
The physician observed that the appellant was able to answer 
most of the questions appropriately.  He had no difficulty 
remembering some incidents during service and his memory was 
fairly good to past or present events.  He admitted that he 
did drink alcohol some, but he tried to minimize this as a 
problem.  He admitted that he drank a couple of beers and 
some gin.  His thought processes were normal.   He had no 
hallucinations or delusional thinking.  He was not extremely 
anxious and looked rather withdrawn, but not terribly 
depressive.  Anxiety was not very present during the 
examination, and was very mild, if any.  His memory of past 
and present was fairly good.  The diagnosis was alcohol abuse 
and dependence on Axis I.  He reported that the veteran was 
apparently still drinking some, and that the veteran felt 
that some experience in Vietnam was still with him when his 
leg hurt because it reminded him of Vietnam.  The examiner 
also noted that, other than the fact that some of the 
incidents reported by the veteran happened, none of them was 
terribly catastrophic.  The veteran was able to handle them.  
He observed that the veteran was a quiet man, somewhat 
withdrawn, but that he had a girlfriend and went to the Elks 
club.  He had a good work history.  The examiner recommended 
that the veteran should first be treated and detoxified from 
alcohol, then re-evaluated for his condition and have some 
treatment after the re-evaluation for "whatever he is 
bothered with."  Another physician also examined the veteran 
and concurred with this report.

Given the conflicting evidence of record as to whether the 
veteran currently suffers from PTSD, the Board has considered 
the relative probative value of the noted opinions.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence").  The Board observes that the PTSD assessment in 
1998 was provided by a counselor, who merely reported "some 
PTSD symptomatology.  However the diagnostic impression of 
anxiety, rule out PTSD, was made by an intern and a 
psychologist in December 1999.  Moreover, three VA examiners, 
after evaluation of the veteran, determined that the veteran 
did not meet the criteria for a diagnosis of PTSD.

While the Board acknowledges the assessment of PTSD in 1998, 
the Board finds that the evidence of record, taken as a 
whole, supports the finding that the veteran's current 
psychiatric symptoms are the result of alcohol abuse and that 
he does not, in fact, have a current diagnosis of PTSD.  The 
Board is cognizant of the veteran's contention that he 
currently suffers from PTSD.  However, the veteran, who is 
competent to report his stressful experiences in Vietnam as 
well as current symptoms, nevertheless lacks the medical 
expertise necessary to render a diagnosis of a specific 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, in view of the fact that the evidence of record does 
not support the finding that the veteran currently suffers 
from PTSD, the Board concludes that the preponderance of the 
evidence is against his claim for service connection for that 
disorder.  In reaching this conclusion, the Board 
acknowledges that all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the 

preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


